 


109 HR 2500 IH: National Amusement Park Ride Safety Act of 2005
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2500 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To restore the jurisdiction of the Consumer Product Safety Commission over amusement park rides which are at a fixed site, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Amusement Park Ride Safety Act of 2005.
2.Jurisdiction over fixed site amusement ridesSection 3(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(1)) is amended by striking , and which is not permanently fixed to a site. Such term does not include such a device which is permanently fixed to a site. and inserting a period.
3.Authorization of appropriationsThere are authorized to be appropriated to the Consumer Product Safety Commission $500,000 for each fiscal year to enable the Commission to carry out the Consumer Product Safety Act as amended by this Act. 
 
